United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3598
                                  ___________

Jeff Sutherland;                          *
Tammy Sutherland,                         *
                                          *
              Appellants,                 *
                                          * Appeal from the United States
       v.                                 * District Court for the Western
                                          * District of Missouri.
Brian Massa, in his official and          *
individual capacity; Lisa McCool, in      *    [UNPUBLISHED]
her official and individual capacity;     *
Robert Evenson, in his official and       *
individual capacity; McDonald County *
911 Center; Don O’Brien, in his           *
official and individual capacity;         *
Timothy Miller, in his official capacity; *
Ted Huston, in his official capacity;     *
Richard Huston, in his official capacity; *
Bill Anderson, in his official capacity; *
Ozzy Amos, in his official capacity;      *
Danny Malcom, in his official capacity, *
                                          *
              Appellees.                  *
                                    ___________

                            Submitted: June 29, 2011
                               Filed: July 8, 2011
                                ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
      Jeff and Tammy Sutherland appeal following the district court’s1 adverse grant
of summary judgment in their 42 U.S.C. § 1983 action. Following careful review, we
conclude that the district court (1) properly granted summary judgment for the reasons
expressed by the court; (2) did not abuse its discretion in denying the Sutherlands’
motion to amend their complaint, which they filed almost a year after the amendment
deadline and while dispositive motions were pending; and (3) did not err in denying
as moot the Sutherlands’ motion for partial summary judgment on the new claim that
they sought to add in an amended complaint. See Bell v. Kansas City Police Dep’t,
635 F.3d 346, 347 (8th Cir. 2011) (per curiam) (summary judgment standard of
review); Deutsche Fin. Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir.
2002) (standard of review of denial of motion to amend complaint).2 Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
      2
        We decline to consider those claims that the Sutherlands have abandoned, see
Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004), or the issues they
have not meaningfully briefed, see Meyers v. Starke, 420 F.3d 738, 743 (8th Cir.
2005).

                                         -2-